  8:17-cr-00262-JMG-MDN Doc # 218 Filed: 12/14/20 Page 1 of 2 - Page ID # 519



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:17CR262

        vs.
                                                       ORDER ON APPEARANCE FOR
TIERA ROWSEY-HARRIS,                                 SUPERVISED RELEASE VIOLATION

                      Defendant.


       The defendant appeared before the Court on December 14, 2020 regarding
Petition for Offender Under Supervision [213].       David R. Stickman represented the
defendant. Donald Kleine represented the government. The defendant was advised of
the alleged violations of supervised release, right to retain or appointment of counsel, and
any right to a preliminary hearing in accordance with Federal Rule of Criminal Procedure
32.1(a)(3).
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release
and the defendant should be held to answer for a final dispositional hearing. Fed. R.
Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional
hearing before Chief U.S. District Judge John M. Gerrard in Courtroom 1 (Special
Proceedings), Roman L. Hruska Federal Courthouse, 111 South 18th Plz, Omaha, NE,
at 11:00 a.m. on February 18, 2021.
       The government moved for detention based upon risk of flight and danger. The
defendant freely, knowingly, intelligently, and voluntarily waived the right to a detention
hearing. The court finds that the defendant failed to meet her burden to establish by clear
and convincing evidence that she will not flee or pose a danger to any other person or to
the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s
motion for detention is granted as to risk of flight and danger and the defendant shall be
detained until further order of the Court.
 8:17-cr-00262-JMG-MDN Doc # 218 Filed: 12/14/20 Page 2 of 2 - Page ID # 520




       The defendant shall be committed to the custody of the Attorney General or
designated representative for confinement in a correctional facility and shall be afforded
a reasonable opportunity for private consultation with defense counsel. Upon order of a
United States court or upon request of an attorney for the government, the person in
charge of the corrections facility shall deliver the defendant to the United States Marshal
for an appearance in connection with a court proceeding.


       IT IS SO ORDERED.


       Dated this 14th day of December, 2020.

                                                 BY THE COURT:

                                                 s/ Michael D. Nelson
                                                 United States Magistrate Judge




                                            2
